ACCEPTED
                                       04-15-00204-CR
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                   4/7/2015 3:18:15 PM
                                         KEITH HOTTLE
                                                CLERK
04-15-00204-CR

                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 4/7/2015 3:18:15 PM
                   KEITH E. HOTTLE
                         Clerk